 80DECISIONSOF NATIONALLABOR RELATIONS BOARDLone Star Industries,Inc.'andInternational Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,General Drivers,Ware-housemen and Helpers Local Union No. 968,Petitioner2andUnited Steelworkers of America,AFL-CIO,Petitioner3andInlandBoatmen'sUnion of the Seafarers International Union ofNorth America, Atlantic,Gulf, Lakes and InlandWatersDistrict,AFL-CIO,Petitioner.4Cases23-RC-3519, 23-RC-3525, and 23-RC-3547September 8, 1971DECISION,ORDER,AND DIRECTIONOF ELECTIONBY MEMBERSFANNING,JENKINS, ANDKENNEDYOn October 15 and 29, 1970, respectively, theTeamsters and the Steelworkers filed with Region 23of the National Labor Relations Board separatepetitions for certification of representative pursuantto Section 9(c) of the National Labor Relations Act,as amended. Thereafter, the parties entered into aStipulation for Certification Upon Consent Electionfor a unit of production, maintenance, and marineemployees which was approved by the RegionalDirector on November 10, 1970.The Regional Director withdrew his approval of thestipulation when the SIU on December 10, 1970, filedwith Region 23 a petition for a more limited unitconsisting ofmarine department employees. TheRegional Director dismissed the SIU petition on theground that the requested unit was inappropriate.Upon SIU's appeal, the Board reinstated the petitionon February 22, 1971. Thereafter, a consolidatedhearing was held in the above-entitled cases beforeHearing Officer Bernard D. Getto for the purpose oftaking testimony with respect to the issues raised byallof the petitions.5 Following the hearing andpursuant to Section 102.67 of the National LaborRelations Board Rules and Regulations and State-ments of Procedure, Series 8, as amended, these caseswere transferred to the National Labor RelationsBoard in Washington, D.C., for decision. Briefs havebeen timely filed by the Employer, the Teamsters, theSIU, and the Association.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsiSubsequent to the hearing, the Employer, Lone Star CementCorporation,advised the Board of its new name2Herein called the Teamsters3Herein called the SteelworkersaHerein called the SIU5The Lone Star Employees Association,herein called the Association,was permitted to intervene on the basis of its bargaining agreement withpowers in connection with this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds they are freefrom prejudicial error. The rulings are hereby af-firmed.Upon the entire record in this proceeding, includingthe briefs, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved herein claimto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The Teamsters, the Steelworkers, and theAssociation rely on theMallinckrodtdecisions inopposing any severance from the unit which theAssociation has represented for about 33 years;namely, the production, maintenance, and marineemployees in the concrete and shell department andthe marine department at the Employer's South TexasAgcrete operation.? The SIU, which contends that theguidelines set forth inMallinckrodtare not entirelyapplicable to the instant situation, seeks a separatemarine department unit or a self-determinationelection therefor.However, in the event the Boardfinds that only an overall unit is appropriate, the SIUiswilling to participate in an election covering a unitof that scope.The marine department consists of a shell dredgingbarge, herein called the dredge, other barges, tug-boats,otherboats,and a shop known as theHarrisburg shop. The concrete and shell departmentiscomposed of shell plants, ready-mix plants, mixertrucks,and a maintenance shop known as theRenwick shop.8The dredge is located in the center of San AntonioBay9 where it "dredges up" the oyster shell. The shellis then loaded on barges, moved by tugboats to thevarious shell plants, unloaded by cranes, placed intohoppers and mixed with sand or cement, anddelivered to the Employer's customers by ready-mixtrucks.There are about 90 employees in the marinedepartment:The dredge has employees, none of whom arelicensed, in the following hourly paid classification:the Employer6Mall,nckrodi Chemical Works,162 NLRB 3877Acquiredfrom the W D Haden Company in 1966.8The facilitiesof thisdepartment are located in Houston or within 100miles thereof9About 225miles from the main plant in Houston.193 NLRB No. 17 LONE STAR INDUSTRIESThe leverman operates the suction pipe which cuts upthe shell and sucks it up to the dredge for processing.The electrician is semiskilled, is not required to becertified, and performs minor electrical work. Theengineers see to it that the engines function properly.The welder is not certified and performs minor repairsto keep the equipment operating until major repairscan be made. 10 The loaders do not require any specialskill for their work of loading the barges. The utilityman does general work. The dayman performshousekeeping and maintenance tasks on the dredge.The deckhands, oilers, and cooks perform the usualfunctions associated with those positions.The crews on the tugs and other boats are paid on amonthly basis and include a captain, mates, juniorengineer, cooks, and deckhands. The Employer hasno formal apprenticeship program and does notrequire any member of the crews to be licensed.The Harrisburg shop, a land-based facility locatednear the main cement plant in Houston, is responsiblefor maintaining and repairing barges and equipmentused on the tugs and the dredge; on occasion itsemployees also work on shell plant equipment. Theemployees in this shop are hourly paid maintenanceengineers, machinists, welders, and laborers.The concrete and shell department has about 130hourly paid employees:Most major maintenance functions are performedat the Renwick shop in Houston. The plant mainte-nance welders work out of the shop and performmaintenance and repair tasks in order to keep thevariousplantsoperating.The welders and themachinists have the same skills as the employees insimilar categories at the Harrisburg shop and do nothave to be certified. Other employees in the depart-ment are crane operators, loaders, laborers, and mixertruck drivers.Some safety meetings are held on a departmentalbasis but others cross departmental lines by includingplant employees, ready-mix drivers, tugboats employ-ees, and Harrisburg shop employees.An exhibit submitted by the Employer for theperiod since 1955 shows the following movementbetween departments: 23 permanent transfers, 8temporary transfers, and 9 employees terminated inone department and rehired in the other department.According to Personnel Manager Brown, there werealso "quite a few" inter-departmental transfers on ahalf-day or full-day basis for which records were notkept by the Employer. All transfers take place withoutloss of seniority.All hiring for both departments is done at onecentral location. As indicated above, all employees,except those on the tugs and other boats, are hourly10According to Personnel Manager Bobby W Brown, this welder is-probably" less skilled than the welders at the Harrisburg and Renwick81paid.Working hours on tugs, other boats, and thedredge are in terms of trips and watches in contrast toregular workdays for employees in the concrete andshelldepartment and the Harrisburg shop. Allemployees receive the same benefits and are coveredby the same contract. All employee grievances aretaken up with the management official who handleslabor relations for both departments.In support of its proposed unit, the SIU, whichconcedes that there is no craft issue herein, asserts,inter alia,that the marine department constitutes ahomogeneous, as well as a functionally and geograph-ically distinct, department with separate identity andworking conditions that differ from those in theconcrete and shell department. SIU argues that someof the marine employees, unlike the land-basedemployees, have long working hours and tours of dutyand possess special skills and a knowledge ofnavigation.The Employer and the other labororganizations contend, and we agree, that the marinedepartment is not functionally distinct from theconcrete and shell department in view of the longhistory of bargaining for the overall unit, the commonlabor policy, the interchange of employees, and thesimilarityof duties of many employees in bothdepartments.A prime condition for severance, which the Boardenunciated inMallinckrodt,requires that the employ-ees in the proposed unit must constitute "a functional-ly distinct department, working in trades or occupa-tions for which a tradition of separate representationexists."We are of the opinion that this condition hasnot been met in the instant proceeding. Thus, both theHarrisburg machine shop, an onshore facility which ispart of marine department, and the shop and plants inthe concrete and shell department have such commonclassifications as machinist, welder, and laborer, andthe dredge also employs welders. Although, as theSIU contends, the boats and the dredge havepersonnel whose duties are marine in character, itsproposed unit includes the land-based Harrisburgshop which has maintenance functions similar tothose of the Renwick shop in the concrete and shelldepartment.Moreover, there is a considerableamount of interchange of personnel between the twodepartments.In view of the foregoing, we conclude that a unitrestricted to the Employer's marine department isinappropriate for severance because it does notconstitute a functionally distinct and homogeneousgroup and we shall dismiss the petition in Case23-RC-3547. However, we find that the long-estab-lished overall unit is appropriate. We shall thereforedirect an election among the following employees:shops 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll production, maintenance, and marine employ-ees in the Marine Department and the Concreteand Shell Department at the Employer's SouthTexasAgcrete operation, excluding all officeclerical employees, inside salesmen, outside sales-men, technical employees, research employees,guards, watchmen, captains, mates, second pilots,11In order to assure that all eligible voters may have theopportunity tobe informed of the issues in the exerciseof their statutoryright to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmaybe used to communicate with them.ExcelsiorUnderwear Inc.,156 NLRB 1236;N.L.R.B. vWyman-Gordon Co.,394 U.S.759.Accordingly, it is herebydirected that an election eligibility list,containing the names and addresses of all the eligible voters, must be filedchief engineers,and supervisors as defined in theAct.ORDERIt is hereby ordered that the petition in Case23-RC-3547 be, and it hereby is, dismissed.[Direction of Election 11 omitted from publication ]by the Employer with the Regional Director for Region23 within 7 days ofthe date of this Decision and Direction of Election.The RegionalDirectorshallmake the list available to all parties to the election.No extension oftime to file this list shall be granted by the Regional Director except inextraordinary circumstances.Failure to comply with this requirement shallbe grounds for setting aside the election whenever proper objections arefiled.